 348DECISIONS OF NATIONAL LABOR .RELATIONS BOARDAirco, Inc. and Chauffeurs & Sales Drivers, LocalUnion No. 402, affiliated with InternationalBrotherhood of Teamsters, Chauffeurs, Ware-housemen and Helpers of America, Petitioner.Case 10-RC-1283914 December 1984DECISION ON REVIEW ANDDIRECTIONBY CHAIRMAN DOTSON AND MEMBERSZIMMERMAN AND HUNTEROn 28 September 1983 the Regional Director forRegion 10 issued a Decision and Direction of Elec-tion in the Petitioner's requested unit of productionand maintenance employees at the Employer'sCherokee, Alabama facility, including plant opera-tors, truckdrivers, and mechanics. The Employerhad contended that the operators were not proper-ly included in the unit because they did not share acommunity of interest with the other requested em-ployees. The Employer filed a timely request forreview and the Board granted it by telegraphicorder of 28 October 1983. No briefs were filed onreview.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel. •The Board has considered the entire record inthis case with respect to the issues under review,and reaches the following conclusions:The Employer manufactures industrial gases by alargely automated process; the operators' dutiesconsist principally of monitoring the equipment.The operators also fill trucks belonging to otheremployers, and complete various paperwork associ-ated with those pickups. The Employer's driversfill their own trucks and deliver the gas to the Em-ployer's customers, spending most of their workingtime on the road. The mechanics work at the Cher-okee facility, maintaining and repairing the trucks.There are approximately 26 drivers, 2 mechanics,and 4 operators.The Regional Director found that the Employ-er's production department, employing the opera-tors, and the distribution department, including thedrivers and mechanics, were largely separate. Thedepartments are separately housed and the employ-ees have little contact across departmental lines, al-though drivers enter the production departmentbriefly in connection with filling their trucks. Thedepartments are separately supervised at both theimmediate and facility levels. There has been nointerchange, and seniority is separate. Pay is deter-mined independently by department and paychecksare distributed separately. Each department buysuniforms on its own and furnishes them to its em-ployees.Drivers • and operators receive the same trainingin operation of the filling equipment, but otherwisethe skills and training of the three groups of em-ployees are different. Operators must have experi-ence with production equipment like the Employ-er's, drivers must have a class A chauffeur's -licenseand meet Transportation Department requirements,and mechanics must have class A diesel mechaniccertification. The three groups of employees alsowork different schedules and are paid by differentmethods. The drivers are paid by mileage andhourly but receive no overtime. The mechanicsand operators are paid hourly with overtime; theywork a 40-hour week except that 1 week a monthoperators work 48 hours. The two mechanics workdifferent shifts and different days of the week: Theoperators work rotating shifts around the clock,and record their own time whereas the other em-ployees use a timeclock.The Regional Director concluded that "while. : . a separate unit of truckdrivers and mechanicsmay be appropriate, where, as here, no other unionis claiming to represent the truckdriyers . . . theymay be included in a production unit where the pe-titioning union so desires . . . . Further, in view ofthe close relationship between the truckdrivers andthe mechanics and the fact that to exclude the me-chanics would result in a residual unit of two un-represented employees, I find that the mechanicsshould be included in the overall unit."We agree with the Regional Director that thePetitioner's requested unit is an appropriate one,but not for the reasons he stated. His decision im-plies that a petitioner's desires alone will determinethe placement of truckdrivers in or separate from aproduction and maintenance unit. We agree withthe Employer that that is not the correct standard;there are no per se rules to include or exclude anyclassification of employees in any unit. Rather, weexamine the community of interest of the particularemployees involved, considering their skills, duties,and working conditions, the Employer's organiza-tion and supervision, and bargaining history, if any,but no one factor has controlling weight. See E. H.Koester Bakery Co., 136 NLRB 1006, 1009-11(1962); Kalamazoo Paper Box Corp., 136 NLRB 134,136-138 (1962) (severance petition). 1We disavow the statement in Keystone Pretzel Bakery, 242 NLRB 492,505-506 (1979), enfd 696 F 2d 257 (3d Or 1982), that the placement oftruckdrivers in a production and maintenance unit "depend[s] largelyupon the wishes of the petitioning union" We find that the correct stand-ard was applied in Marks Oxygen Co, 147 NLRB 228 (1964)We will continue to consider a petitioner's desires relevant, for the rea-sons we stated in Marks Oxygen and elsewhere Mc-Mor-Han Trucking,Continued273 NLRB No. 53 AIRCO, INC ,349Nonetheless, •Congress expressly contemplatedthe plantwide unit in Section 9(b), and we haveheld that "[a]. plant-wide unit is presumptively ap-propriate under the Act, and a community of inter-est inherently exists among such employees." Kala-mazoo Paper Box Corp., 136 NLRB at 136. Thestandard is the same but the burden is on the Em-ployer to demonstrate that the interests of a givenclassification are so disparate from those of otheremployees that they cannot be represented in thesame unit. E. H. Koester Bakery, 136 NLRB at1011. Here the Petitioner's request includes all theEmployer's employees whom Board policy allowsto be included in a production and maintenanceunit.The presumption that this unit is appropriate hasnot been rebutted. We recognize that there arethree separate groups of employees†drivers, me-chanics, and operators†each of which has verylittle in common with, either of the other two.While the drivers and mechanics are included inthe same department by the Employer, they havelittle contact, and their skills, training, and workingconditions are different. Similarly, both drivers andoperators fill trucks and are trained by the Em-ployer to do that, and the two groups have occa-sional brief contact in the process. While the em-ployees in different classifications thus have littlecontact, it is just as true that no two employees inthe same classification have much contact. Thatfactor therefore cannot negate a community of in-terest sufficient to allow collective representation.We also note that the employee complement of32 is small, and that the three classifications are166 NLRB 700, 701 (1967), Metropolitan Life Insurance Co, 156 NLRB1408, 1411-1413 (1966), on remand from court of appeals in light ofNLRB v Metropolitan Life Insurance Co . 380 U S 438, 441-442 (1965)That does not, however, obviate the need to show some community ofinterest on the facts of the specific caseChairman Dotson notes that where competing petitioners request dif-ferent units, the relevancy of their desires will require a different analysisOtherwise the Chairman finds it adds nothing to the analysts to say thatno petitioner desires a different unit, as the Regional Director noted herefunctionally integrated. The • related functions ofdrivers and mechanics are one basis for their fre-quent inclusion in the same unit, and the Employerdoes not contest that inclusion.2 As noted, though,the drivers here have as much in common with theoperators as they d6 with the mechanics.Indeed, the alternatives to a plantwide unit hereare not favorable. The Board does not favor orga-nization by department or classification, and it isdoubtful that either the mechanics or operators area craft. A combined unit of thetwo would be evenless appropriate on community-of-interest groundsthan either alone. Any of these units could thus becalled residual, as the Regional Director noted, andthe Board has normally preferred to avoid creatingsuch units where possible.For all these reasons we find the plantwide unitof drivers, mechanics, and operators appropriate.Because the Regional Director directed an electionin this unit we will remand this proceeding to himwith directions to open and count the ballots andto issue a certification.DIRECTIONIt is directed that the Regional Director forRegion 10 shall, within 10 days from the date ofthis Decision on _Review and Direction, open andcount the ballots of the employees who voted inthe election conducted 28 October 1983. The Re-gional Director shall prepare and serve on the par-ties a tally of ballots and, unless there are determi-native challenges or timely objections filed, he shallissue the appropriate certification.IT IS FURTHER DIRECTED that this proceeding isremanded to the Regional Director for furtheraction pursuant to this Decision on Review and Di-rection.2 See, e g, Carpenter Trucking, 266 NLRB 907 (1983), TransportationEnterprises, 229 NLRB 1248, 1249 (1977), Brunswick Meat Packers, 164NLRB 887, 899 (1967)